
	
		III
		110th CONGRESS
		2d Session
		S. RES. 547
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2008
			Mr. Durbin (for himself,
			 Mr. Isakson, Mr. Kennedy, and Mr.
			 Obama) submitted the following resolution; which was considered and
			 agreed to
		
		RESOLUTION
		Designating the week of May 4 through May
		  10, 2008, as “North American Occupational Safety and Health Week” and May 7,
		  2008, as “Occupational Safety and Health Professionals Day”.
	
	
		Whereas every year more than 5,700 people die from
			 job-related injuries and 4,400,000 more incur occupational injuries and
			 illnesses in the United States;
		Whereas transportation crashes continue to be the number 1
			 cause of on-the-job deaths, and overall, in 2005, there were 6,159,000
			 transportation accidents resulting in 43,433 deaths, 2,700,000 injuries, and an
			 estimated $230,600,000,000 in tangible costs;
		Whereas businesses spend $170,000,000,000 a year on costs
			 associated with occupational injuries and illnesses;
		Whereas it is imperative that employers, employees, and
			 the general public are aware of the importance of preventing illness and injury
			 in the workplace—wherever that workplace may be, such as on the road, in the
			 air, the classroom, the store, the plant, or the office;
		Whereas each year the families, friends, and co-workers of
			 victims of on-the-job accidents suffer intangible losses and grief, especially
			 when proper safety measures could have prevented worker injury or death;
		Whereas everyday millions of people go to and return home
			 from work safely due, in part, to the efforts of occupational safety, health,
			 and environmental practitioners who work day in and day out identifying hazards
			 and implementing safety and health advances across industries and workplaces,
			 aimed at eliminating workplace fatalities, injuries, and illnesses;
		Whereas our society has long recognized that a safe and
			 healthy workplace positively impacts employee morale, health, and
			 productivity;
		Whereas the purpose of the North American Occupational
			 Safety and Health Week (NAOSH) is to raise awareness among employees,
			 employers, and the general public of the benefits of investing in occupational
			 safety and health;
		Whereas the more than 32,000 members of the American
			 Society of Safety Engineers, along with the more than 150,000 combined members
			 of the American Association of Occupational Health Nurses, the American Heart
			 Association, and the National Association of Homebuilders, will be mobilizing
			 to encourage safe practices, and increase the quality of life for employees and
			 employers;
		Whereas the theme of NAOSH Week 2008 is safety is
			 good business, highlighting that businesses operate more efficiently
			 and are more respected when they use effective safety and health management
			 systems; and
		Whereas, on May 7, 2008, occupational safety and health
			 professionals will be recognized during the 3rd annual Occupational Safety and
			 Health Professionals Day for the work they do to keep people safe at work: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates the
			 week of May 4 through 10, 2008, as North American Occupational Safety
			 and Health Week;
			(2)designates May 7,
			 2008, as Occupational Safety and Health Professionals
			 Day;
			(3)commends
			 occupational safety, health, and environmental practitioners for their ongoing
			 commitment to protecting people, property, and the environment;
			(4)commends those
			 businesses that encourage a strong safety culture and incorporate occupational
			 safety and health into their business strategies;
			(5)encourages all
			 industries, organizations, community leaders, employers, and employees to join
			 with the American Society of Safety Engineers to support activities aimed at
			 increasing awareness of the importance of preventing illness, injury, and death
			 in the workplace, during the week of May 4 through May 10, 2008, and throughout
			 the year; and
			(6)urges all people
			 of the United States to continue to act responsibly and to be safe at work so
			 that the millions of people who go to work return home safely every day to
			 their families and friends.
			
